PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


R.M.S. TITANIC, INCORPORATED,             
successor in interest to Titanic
Ventures, limited partnership,
                   Plaintiff-Appellant,
                  v.
THE WRECKED AND ABANDONED
VESSEL, its engines, tackle, apparel,
appurtenances, cargo, etc., located
within one (1) nautical mile of a
                                          
point located at 41 43′32″ North
Latitude and 49 56′49″ West                        No. 04-1933
Longitude, believed to be the RMS
Titanic, in rem,
                           Defendant.


UNIVERSITY OF VIRGINIA APPELLATE
LITIGATION CLINIC,
                     Amicus Curiae,
ALAIN DE FOUCAUD,
      Amicus Supporting Appellant.
                                          
            Appeal from the United States District Court
           for the Eastern District of Virginia, at Norfolk.
                Rebecca Beach Smith, District Judge.
                           (CA-93-902-N)

                       Argued: October 26, 2005

                       Decided: January 31, 2006

       Before WILKINS, Chief Judge, and NIEMEYER and
                    KING, Circuit Judges.
2        R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
Affirmed in part, vacated in part, and remanded by published opinion.
Judge Niemeyer wrote the opinion, in which Chief Judge Wilkins and
Judge King joined.


                             COUNSEL

ARGUED: David Jeremy Bederman, EMORY UNIVERSITY
SCHOOL OF LAW, Atlanta, Georgia, for Appellant. Neal Lawrence
Walters, Charlottesville, Virginia, for Amicus Curiae. ON BRIEF: J.
Ridgely Porter, III, Matthew D. Pethybridge, CARR & PORTER,
L.L.C., Portsmouth, Virginia, for Appellant. John Paul Jones, UNI-
VERSITY OF RICHMOND, Richmond, Virginia, for Alain de Fou-
caud, Amicus Supporting Appellant.


                              OPINION

NIEMEYER, Circuit Judge:

   For over ten years, R.M.S. Titanic, Inc. ("RMST") has functioned
as the exclusive salvor-in-possession of the wreck of the R.M.S.
Titanic, which lies in international waters. In a motion filed on Febru-
ary 12, 2004, RMST requested that the district court enter an order
awarding it "title to all the artifacts (including portions of the hull)
which are the subject of this action pursuant to the law of finds"
(emphasis added) or, in the alternative, a salvage award in the amount
of $225 million. RMST excluded from its motion any claim for an
award of title to the 1,800 artifacts retrieved from the Titanic in 1987
and taken to France — well before this in rem action was commenced
— asserting that a French administrative agency had already awarded
it title to those artifacts. But it did request that the district court
declare that, based on the French administrative action, "the artifacts
raised during the 1987 expedition are independently owned by
RMST."

   Following a hearing, the district court entered an order dated July
2, 2004, in which it (1) refused to grant comity and recognize the
decision of a French administrator awarding RMST title to the 1987
          R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL                3
artifacts, and (2) rejected RMST’s claim that it should be awarded
title to the artifacts recovered since 1993 under the maritime law of
finds. R.M.S. Titanic, Inc. v. Wrecked & Abandoned Vessel . . .
believed to be the R.M.S. Titanic, 323 F. Supp. 2d 724, 744-45 (E.D.
Va. 2004).

   On RMST’s appeal from the district court’s order, we conclude
that the district court lacked in rem jurisdiction over the 1987 artifacts
or other jurisdiction to declare the right to title in the 1987 artifacts,
and therefore we vacate that part of the court’s July 2, 2004 order
which relates to those artifacts. Otherwise we affirm. In remanding
this case to the district court, we also recognize explicitly the appro-
priateness of applying maritime salvage law to historic wrecks such
as the Titanic.

                                    I

  The R.M.S. Titanic sank in 1912 in the North Atlantic, where the
ocean is over 12,000 feet deep, and not until 1985 was the site of the
wreck discovered.

   Beginning in 1987, a joint American-French expedition, which
included the predecessor of RMST, began salvage operations and,
during 32 dives, recovered approximately 1,800 artifacts (the "1987
artifacts") which were taken to France for conservation and restora-
tion. In 1993, a French administrator in the Office of Maritime Affairs
of the Ministry of Equipment, Transportation, and Tourism awarded
RMST’s predecessor title to the artifacts.

   This in rem action was commenced on August 26, 1993, against
artifacts recovered from the Titanic in dives in 1993 and against the
Titanic itself. Several months later, the district court issued an order
declaring RMST salvor-in-possession of the artifacts that had been
brought to the Eastern District of Virginia, as well as of the wreck
itself and artifacts not yet retrieved from the wreck. Over the years
since, there have been numerous district court opinions and two opin-
ions from our court relating to the salvage operations.1
  1
   See R.M.S. Titanic, Inc. v. Wrecked & Abandoned Vessel . . . believed
to be the R.M.S. Titanic, 286 F.3d 194 (4th Cir. 2002), cert. denied, 537
4         R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
   On June 18, 2003, RMST filed a motion to set this case for trial
and take evidence "as to whether or not the law of finds and/or the
law of salvage would apply, to determine whether the R.M.S. Titanic
was a lost and abandoned vessel, and/or to make a liberal salvage
award to plaintiff for its efforts expended in this case." In response,
the district court observed that there were no adverse parties "cur-
rently involved in the case" and there are "no pending issues before
the court for trial." Accordingly, the court denied the motion to set the
case for trial. But the court allowed RMST to petition the court for
a salvage award or a change in its status by filing a motion.

   Following the court’s invitation, RMST filed a "Motion for Salvage
and/or Finds Award." In its motion, RMST requested an award of title
"to all the artifacts (including portions of the hull) which are the sub-
ject of this action pursuant to the law of finds," or, in the alternative,
a "liberal salvage award" in the amount of $225 million for salvage
operations conducted since 1993. RMST claimed that since the cost
of salvage has exceeded the value of artifacts recovered from the
Titanic, the artifacts should be granted to RMST as an in specie sal-
vage award. In its motion, RMST explicitly excluded from its
requests any relief with respect to the 1987 artifacts, title to which a
French administrator transferred to RMST. In addition, it sought an
affirmative ruling from the district court that "the artifacts raised dur-
ing the 1987 expedition are independently owned by RMST." In
respect to that request, RMST filed a "Notice of Intent to Raise Issues
Concerning the Law of Foreign Countries" on May 14, 2004, praying
that the district court, as a matter of comity, recognize the 1993
French administrator’s decision granting RMST title to the 1987 arti-
facts.

U.S. 885 ("Titanic II"); R.M.S. Titanic, Inc. v. Haver, 171 F.3d 943 (4th
Cir. 1999) ("Titanic I"); R.M.S. Titanic, Inc. v. Wrecked & Abandoned
Vessel . . . believed to be the R.M.S. Titanic, 327 F. Supp. 2d 664 (E.D.
Va. 2004); R.M.S. Titanic, Inc. v. Wrecked & Abandoned Vessel . . .
believed to be the R.M.S. Titanic, 323 F. Supp. 2d 724 (E.D. Va. 2004);
R.M.S. Titanic, Inc. v. Wrecked & Abandoned Vessel . . . believed to be
the R.M.S. Titanic, 9 F. Supp. 2d 624 (E.D. Va. 1998); R.M.S. Titanic,
Inc. v. Wrecked & Abandoned Vessel . . . believed to be the R.M.S.
Titanic, 924 F. Supp. 714 (E.D. Va. 1996); R.M.S. Titanic, Inc. v.
Wrecked & Abandoned Vessel . . . believed to be the R.M.S. Titanic, 920
F. Supp. 96 (E.D. Va. 1996).
          R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL                5
   By a memorandum and order dated July 2, 2004, the district court
refused to recognize the French administrator’s decision awarding
RMST title to the 1987 artifacts and rejected RMST’s claims to title
of all artifacts under the law of finds, concluding that such relief
would be inconsistent with RMST’s continuing role as salvor-in-
possession of the Titanic. R.M.S. Titanic, 323 F. Supp. 2d at 744-45.
The court also scheduled a hearing for October 18, 2004, to determine
the amount of an appropriate salvage award. Id. at 745. When RMST
filed this interlocutory appeal from the district court’s order, the court
issued a stay pending our decision. See R.M.S. Titanic, Inc. v.
Wrecked & Abandoned Vessel . . . believed to be the R.M.S. Titanic,
327 F. Supp. 2d 664, 665-66 (E.D. Va. 2004).

   Because there was no party in opposition to RMST to represent the
position of the district court on appeal, we invited the University of
Virginia School of Law’s Appellate Litigation Clinic to file an amicus
brief to serve as the answering brief. The Clinic has again performed
a valuable service and helped to maintain the adversarial process.

                                    II

   As a threshold matter, the amicus challenges our jurisdiction to
review the district court’s July 2, 2004 order because that order was
interlocutory. RMST claims that appellate jurisdiction is conferred by
28 U.S.C. § 1292(a)(3) (authorizing appeals of interlocutory decrees
"determining the rights and liabilities of the parties to admiralty cases
in which appeals from final decrees are allowed"). The question thus
arises whether the district court, in its July 2, 2004 order, determined
the "rights and liabilities" of RMST when the court (1) implicitly
asserted in rem jurisdiction over the 1987 artifacts and denied comity
to the 1993 French Administrator’s decision, and (2) held that RMST
is barred from seeking title to artifacts under the law of finds.

   As a general proposition, jurisdiction of courts of appeals is limited
by the finality requirement expressed in 28 U.S.C. § 1291, which pro-
vides that courts of appeals "shall have jurisdiction of appeals from
all final decisions of the district courts of the United States" (empha-
sis added). The rule of finality "is an important component of the judi-
cial structure, for . . . it prevents the entanglement of the district and
appellate courts in each other’s adjudications in an unruly and ulti-
6         R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
mately inefficient way." Evergreen Int’l (USA) Corp. v. Standard
Warehouse, 33 F.3d 420, 423 (4th Cir. 1994). But there are numerous
exceptions to the general rule based on overriding policy consider-
ations. In enacting § 1292(a)(3), Congress provided an exception in
the admiralty context. As the Eighth Circuit has explained:

     In admiralty, trials were traditionally bifurcated. First there
     would be a trial before the court on the issue of liability. If
     there was a finding of liability, there would then be a sepa-
     rate hearing before a special master to ascertain damages.
     These damages hearings were often both lengthy and costly.
     Congress intended 28 U.S.C. § 1292(a)(3) to permit parties
     to appeal the finding of liability on the merits, before under-
     going the long, burdensome, and perhaps unnecessary dam-
     ages proceeding.

City of Fort Madison v. Emerald Lady, 990 F.2d 1086, 1089 (8th Cir.
1993) (citation omitted); see also 16 Charles Alan Wright et al., Fed-
eral Practice & Procedure § 3927 (1996). And we have repeatedly
affirmed this understanding of § 1292(a)(3). See Evergreen, 33 F.3d
at 424 (noting that "[t]his understanding of the statute’s purpose is
universal"); Medomsley Steam Shipping Co. v. Elizabeth River Termi-
nals, Inc., 317 F.2d 741, 742 (4th Cir. 1963); South Carolina State
Highway Dep’t v. The Fort Fetterman, 236 F.2d 221, 227 (4th Cir.
1956) ("That statute [the predecessor to § 1292(a)(3)] was primarily
intended to avoid the expense and delay of a reference to compute
damages") (quoting with approval The Maria, 67 F.2d 571 (2d Cir.
1933)). Furthermore, we have joined other circuits in tending to con-
strue § 1292(a)(3) narrowly and applying it to cases that present the
"special circumstances that justified its inception." Evergreen, 33
F.3d at 424-25 (collecting cases).

   The amicus contends that the district court did not determine
RMST’s rights and that the "special circumstances" contemplated
under § 1292(a)(3) are not present in this case because (1) the denial
of comity to the 1993 French decision does not prevent RMST from
presenting alternative evidence to establish its claim of title to articles
recovered from the Titanic, and (2) the rejection of RMST’s claims
under the law of finds does not preclude the possibility of remunera-
tion, as RMST may still obtain a liberal salvage award. The amicus
         R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL               7
argues that even if the district court committed error in its July 2,
2004 order, this court can address the error after all of RMST’s claims
have been adjudicated.

   Because the amicus has also suggested that § 1292(a)(3) might not
apply to salvage cases at all, we begin with our conclusion that this
is a "distinctively maritime" case concerning a unique and long-
running salvage operation. As such, it not only "falls within the
‘admiralty’ docket," but it also has a "distinctly maritime air." Ever-
green, 33 F.3d at 425. In contrast with Evergreen, in which the matter
on interlocutory appeal involved general contract interpretation hav-
ing nothing to do with admiralty law, this case falls squarely within
the maritime jurisdiction. See Martha’s Vineyard Scuba Headquar-
ters, Inc. v. Unidentified, Wrecked & Abandoned Steam Vessel, 833
F.2d 1059, 1064 (1st Cir. 1987) (noting "solid precedential support"
for maritime jurisdiction "because the case involves, principally, a
claim of salvage rights"); Treasure Salvors, Inc. v. Unidentified
Wrecked & Abandoned Sailing Vessel, 640 F.2d 560, 566 (5th Cir.
1981).

   On the question whether the district court’s ruling falls within the
traditional profile of cases anticipated in § 1292(a)(3)’s enactment, we
agree with the amicus that this is not the prototypical case in which
liability and damages are bifurcated. But the district court’s order
does amount to a ruling on all "liability" issues, leaving open only the
amount of RMST’s salvage award. The district court determined that
the 1987 artifacts are indeed part of this proceeding, rejecting a
request of comity for the 1993 French administrative decision; that
salvage law, not finds law, continues to apply to this case; and that
a hearing be scheduled to determine the amount of any salvage award.
These rulings effectively bifurcated this salvage proceeding in a man-
ner that is closely analogous to the "special circumstances" justifying
the exception stated in § 1292(a)(3).

   Before calculating a salvage award, a court must consider any
claims of ownership. If a party has a legitimate claim to title, no sal-
vage award proceeding is necessary. Insofar as a decision by this
court might render that process partly or wholly unnecessary, our
exercise of jurisdiction under § 1292(a)(3) fulfills Congress’ intent to
8         R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
promote judicial economy in admiralty courts by avoiding costly liti-
gation concerning damage awards.

   Accordingly, we conclude that this matter comes within the excep-
tion created by 28 U.S.C. § 1292(a)(3) and that therefore we have
jurisdiction to hear this interlocutory appeal.

                                    III

   RMST contends first that the district court erred in refusing to
"grant comity" to a French administrator’s decision granting Titanic
Ventures Limited Partnership ("Titanic Ventures") (a Connecticut
limited partnership and RMST’s predecessor) title to the 1,800 arti-
facts recovered from the Titanic in 1987. These artifacts were
retrieved during a joint expedition conducted by Titanic Ventures,
working in conjunction with and under a charter agreement with the
Institut Français de Recherche Pour l’Exploitation de la Mer, the
French government’s oceanographic institution. The 1987 artifacts
were taken to France for conservation and restoration.

   In the fall of 1993, Titanic Ventures sought and obtained from the
Office of Maritime Affairs (Ministry of Equipment, Transportation,
and Tourism) for France an award of title to the 1987 artifacts. In a
letter to the head of Maritime Affairs of Lorient, Titanic Ventures
stated that the 1987 expedition to retrieve artifacts had been com-
pleted and that it wished to own those 1987 artifacts that were not
claimed by third parties following legal publication. Titanic Ventures
also made a commitment in the letter that "the artifacts will only be
used [for] a cultural purpose and will not, therefore, be part of any
operations which would lead to their dispersion, but to the exception
of exhibition purposes, and none of the artifacts will be sold."

   An administrator in the Office of Maritime Affairs responded, in
a letter dated October 12, 1993, that because no one had made any
claims pursuant to publication, ownership of the artifacts "shall be
delivered to the company Titanic Ventures Limited Partnership, as
salvager, in accordance with the provisions of Article 13 of Decree
No. 61-1547 of December 26, 1961, instituting the system governing
wreckages."2 The Administrator’s decision also incorporated Titanic
    2
    Article 13 of the 1961 Decree provides: "The Head of the Headquar-
ters of Maritime Affairs may remit to the salvor, as his property, all sal-
vage of little value which would produce no appreciable amount at sale."
          R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL                  9
Ventures’ assurances made in its September 22, 1993 letter, stating
that "[Titanic Ventures] agreed to make use of such objects in confor-
mity with the respect due the memory of their initial owners and to
not carry out any commercial transaction concerning such objects nor
any sale of any one of them nor any transaction entailing their disper-
sion, if not for the purposes of an exhibition." On October 20, 1993,
the Administrator declared in formal minutes of the transaction (a
"procès-verbal") that he "has carried out this day the delivery of arti-
facts recovered from the Titanic wreck in 1987," listed in an attached
exhibit, in accordance with Titanic Ventures’ letter dated September
22, 1993.

   RMST now argues that the district court’s refusal to "grant comity"
to this transfer of title was based on conclusions "contrary to settled
law and that the district court improperly substituted its judgment as
to the requirements of French law." It argues that in any event, the
1987 artifacts are not part of this case, a fact that it claims the district
court earlier recognized.

   In refusing to recognize the French administrator’s decision to
award the 1987 artifacts to Titanic Ventures, the district court con-
cluded that an application of the principles of international comity did
not justify the district court’s recognition of the French administrative
proceeding, relying on Hilton v. Guyot, 159 U.S. 113, 163-64 (1895);
Jaffe v. Accredited Surety & Casualty Co., 294 F.3d 584, 591 (4th
Cir. 2002); and Somportex, Ltd. v. Philadelphia Chewing Gum Corp.,
453 F.2d 435, 440 (3d Cir. 1972). The district court concluded that
the delivery of the 1987 artifacts did not result from "a full and fair
adversary proceeding before a court"; that the French Administrator
of Maritime Affairs "clearly lacked authority to award title to the
1987 artifacts under the provision of the French law he cited"; and
that the transfer would be "contrary to United States public policy,"
referring particularly to the R.M.S. Titanic Maritime Memorial Act of
1986, 16 U.S.C. § 450rr et seq., and regulations under it, 66 Fed.
Reg., 18905-18912 (Apr. 12, 2001).

   In reaching its conclusions, the district court implicitly concluded
that it had in rem jurisdiction over the 1987 artifacts or jurisdiction
to issue a declaratory judgment as to them. This is manifested not
only by the court’s ruling refusing to grant comity to the French deci-
10       R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
sion but also by its direction to RMST to submit evidence as to the
value of all 5,900 artifacts in RMST’s possession, including the 1,800
recovered in 1987, and its indication that it "may have to take delivery
of the 5,900 artifacts," depending on the outcome of the salvage pro-
ceeding. See R.M.S. Titanic, 323 F. Supp. 2d at 744. We conclude,
however, that the district court did not have in rem jurisdiction over
the 1987 artifacts or, absent in rem jurisdiction, any other jurisdic-
tional basis upon which to issue a declaratory judgment.

   In August 1993, at the time that this in rem action was commenced,
the 1987 artifacts had already been separated from the Titanic and
transported to France. While Titanic Ventures did not commence a
salvage action there, it did seek title to the 1987 artifacts through an
administrative order. In commencing this in rem action, however,
RMST relied on artifacts retrieved from a second expedition con-
ducted in 1993, bringing those artifacts physically to the Eastern Dis-
trict of Virginia. It relied on a few artifacts presented to the court to
assert that the court had constructive possession of the remaining
1993 artifacts, which were physically located in the district. It also
relied on these artifacts to invoke the district court’s in rem jurisdic-
tion over the wreck of the R.M.S. Titanic. Thus, it appears that the
1987 artifacts, which were in France, were not part of the res over
which the district court could assert in rem jurisdiction. The 1987 arti-
facts had been removed from the Titanic some six years earlier and
taken to France. This simple historical fact seems to have been con-
firmed by the district court and counsel in December 1993, when the
court conducted a hearing a few months after this case was com-
menced:

     Mr. Stillman [counsel for RMST]:

                    The French government through the Ministry
                    of the Sea published notice in French embas-
                    sies and newspapers internationally with the
                    inventory of the artifacts that came up after
                    the 32 dives in 1987. That process culmi-
                    nated in one claim internationally made to a
                    business card that was brought up in 1987.
                    That card is being held out of the artifacts.
                    The rest of them have been given to R.M.S.
          R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL               11
                     Titanic, successor in interest to Titanic Ven-
                     tures, so our client owns and has title to all
                     of the 1987 artifacts pursuant to that French
                     administrative proceeding but for the one
                     card, and that order, which you have four
                     pages. Your Honor, you have the French and
                     the English.

     The Court:      That’s subject to the unresolved claims of the
                     insurance company?

     Mr. Stillman: Well, your Honor, the 1987 artifacts are not
                   part of the present dispute.

     The Court:      Not part of the present dispute, you are right.

     Mr. Stillman: Yes sir.

   Because the 1987 artifacts were not in the Eastern District of Vir-
ginia; because they were not named as the in rem defendant in this
case; and because they were not otherwise voluntarily subjected to the
jurisdiction of the district court, the district court did have not in rem
jurisdiction over them. To exercise in rem jurisdiction over a res, the
court must have the res within its jurisdiction. R.M.S. Titanic, Inc. v.
Haver, 171 F.3d 943, 964 (4th Cir. 1999) ("Titanic I"); see 29
Moore’s Federal Practice § 710.08 (3d ed. 2005); Fed. R. Civ. P.
Supp. R. E(3). The court must take either possession or control over
the property before it can "adjudicate rights in it that are binding
against the rest of the world." Titanic I, 171 F.3d at 964. When a court
has only part of the res in its custody, it may nonetheless have "con-
structive possession" over other parts of the res in its district. Id. For
example, in this in rem action, RMST presented the district court with
a wine decanter recovered from the Titanic and with evidence that the
other 1993 artifacts were physically present within the Eastern Dis-
trict of Virginia. Based on the fact that the 1993 artifacts were in Vir-
ginia, the court issued a warrant ordering their arrest. Relying on the
court’s constructive possession of the artifacts located in the Eastern
District of Virginia, the court also purported to arrest the entire wreck
of the Titanic and likewise the artifacts yet to be removed from it. Id.
at 952.
12        R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
   In reviewing earlier the district court’s exercise of jurisdiction, we
noted that the "propriety of exercising in rem jurisdiction over an
entire shipwreck within the court’s territorial jurisdiction when only
one part of that wreck is actually presented to a court rests upon the
fiction that the res is not divided and that therefore possession of
some of it is constructively possession of all." Id. at 964 (emphasis
added). When a ship lies outside the district court’s territorial jurisdic-
tion, however, we developed a notion of "constructive in rem jurisdic-
tion" for application to particular circumstances of this case. As we
explained:

     We hasten to add that as we use the term "constructive," we
     mean an "imperfect" or "inchoate" in rem jurisdiction which
     falls short of giving the court sovereignty over the wreck. It
     represents rather a "shared sovereignty," shared with other
     nations enforcing the same jus gentium. Through this mech-
     anism, internationally recognized rights may be legally
     declared but not finally enforced. Final enforcement requires
     the additional steps of bringing either party or persons
     involved before the district court or a court of admiralty of
     another nation.

Id. at 967-68. But we did not purport to define a constructive in rem
jurisdiction over personal property located within the sovereign limits
of other nations.

   It is apparent when considering these principles that the district
court did not have constructive possession of the 1987 artifacts to
give it in rem jurisdiction over them because the 1987 artifacts had
already been separated from the wreck and taken to France. More-
over, it did not have constructive in rem jurisdiction over those arti-
facts because constructive in rem jurisdiction applied only to the
Titanic wreck lying in international waters.

   Absent in rem jurisdiction, there is no other jurisdictional basis
upon which the court could declare the rights to the 1987 artifacts
located in France. Until RMST is able to identify a person or entity
against whom to seek a declaratory judgment and obtain personal
jurisdiction over that person or entity, no jurisdiction could exist.
Indeed, no case or controversy exists. RMST cannot come to a court
         R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL               13
in the United States and simply assert that the court should declare
rights against the world as to property located in a foreign country.

  Accordingly, to the extent that the district court’s July 2, 2004
order addresses the 1987 artifacts, we vacate it.

                                   IV

    RMST’s principal contention is that the district court erred in deny-
ing it the opportunity of presenting evidence to justify awarding it
title to the artifacts under the law of finds, effectively changing its
role from that of "salvor-in-possession" to that of "finder" with
respect to the artifacts at issue in this case. RMST expressed the
desire, however, to continue to serve as salvor-in-possession when
retrieving artifacts. The district court denied RMST the opportunity
to present such evidence. After outlining the long ten-year history
under which RMST operated as salvor-in-possession under the pro-
tection of numerous court orders, the court explained:

    Simply put, RMST cannot have its cake and eat it too.
    RMST asks the court to apply the law of finds to artifacts
    already in its possession so that it can be awarded title to
    those artifacts, but the company wants the law of salvage to
    apply to the as-yet unrecovered artifacts in and surrounding
    the Titanic wreckage so that RMST, as salvor-in-possession,
    can retain its exclusive right to reduce those artifacts to
    actual possession.

      The common law of finds and the maritime law of sal-
    vage, however, cannot be simultaneously applied to a ship-
    wreck and property recovered from that shipwreck. The
    doctrines serve different purposes and promote different
    behaviors.

R.M.S. Titanic, 323 F. Supp. 2d at 736-37. The court concluded:

    Because it would be inequitable and inconsistent to award
    a party both the exclusive right to recover objects on the
    premise that the recovery is being performed for the benefit
14       R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
     of the objects’ owners, and to award title to the objects once
     they are recovered on the premise that they were previously
     unowned, the laws of finds and salvage cannot simulta-
     neously be applied to a shipwreck and to personalty already
     recovered from that shipwreck.

Id. at 737.

   We begin our treatment of RMST’s contention by agreeing with
the district court that the law of salvage and the law of finds "serve
different purposes and promote different behaviors." Id. at 736; see
also Hener v. United States, 525 F. Supp. 350, 354-59 (S.D.N.Y.
1981). The law of salvage, which has been applied to this case until
now, has a favored, indeed a dignified, place within the law of nations
or the jus gentium. The law of finds, however, is a disfavored
common-law doctrine rarely applied to wrecks and then only under
limited circumstances.

   As we have previously described the principles of salvage in this
case, see Titanic I, 171 F.3d at 961-64; R.M.S. Titanic, Inc. v.
Wrecked & Abandoned Vessel . . . believed to be the R.M.S. Titanic,
286 F.3d 194, 202-07 (4th Cir. 2002) ("Titanic II"), the law of salvage
gives potential salvors incentives to render voluntary and effective aid
to people and property in distress at sea, see Titanic I, 171 F.3d at
962. Without some promise of remuneration, salvors might under-
standably be reluctant to undertake the often dangerous and costly
efforts necessary to provide others with assistance. See id. ("Absent
the promise of compensation and reward, we question whether a
party, even one with the capacity to save the Titanic itself would incur
the costs to do so"). For thousands of years, maritime law has
acknowledged the need to reward those who freely accept the respon-
sibility of rescuing lives and property at sea. See id.; 3A Benedict on
Admiralty § 5, at 1-1 (7th ed. 2005) ("Marine salvage has been a rec-
ognized part of commercial transportation almost from the time when
seafarers sailed their vessels out of safe harbors and ventured forth
upon the sea").

   To secure payment of the salvage award, the law gives salvors a
maritime lien on the salved property. Titanic I, 171 F.3d at 963. The
lien attaches to the exclusion of all others, including other potential
          R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL                 15
salvors as well as the property’s true owner. See id.; Amstar Corp. v.
S/S Alexandros T., 664 F.2d 904, 908-09 (4th Cir. 1981). Even as the
salvor is given this limited possessory interest in the salved property,
the true owner is not divested of title to the property. As we have
stated,

     It is critical to note that under salvage law, the salvor
     receives a lien in the property, not title to the property, and
     as long as the case remains a salvage case, the lienholder
     cannot assert a right to title even though he may end up with
     title following execution or foreclosure of the lien.

Titanic II, 286 F.3d at 204-05.

   In addition to the maritime lien that attaches to salved property, a
court may grant a salvor the status of exclusive salvor-in-possession
over property that has yet to be recovered and may issue an injunction
to enforce that status. See Treasure Salvors, 640 F.2d at 567 ("Among
the most important of these [salvage] rights [is] the right to exclude
others from participating in the salvage operations, so long as the
original salvor appears ready, willing and able to complete the sal-
vage project").

   Along with granting salvor-in-possession status, the law imposes
on salvors the "duties of good faith, honesty, and diligence in protect-
ing the property in [the] salvors’ care." Titanic I, 171 F.3d at 964.
Because a salvor acts on behalf of a true owner, even when that owner
has not been identified, it serves as a trustee of the owner’s property
and is therefore not permitted to use that property for its own pur-
poses. Consistent with trust-law principles, when the salvor violates
that trust, it may forfeit its salvage rights, including the right to exclu-
sive possession and a salvage award. Id. at 964.

   In stark contrast to the nature and purpose of salvage law, which
is an ancient and time-honored part of the maritime jus gentium, the
law of finds is a disfavored common-law doctrine incorporated into
admiralty but only rarely applied. The law of finds expresses the
acquisitive principle of "finders, keepers" — namely, that the first
finder obtains title over unowned property that it has reduced to its
16        R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
possession.3 Traditionally, in admiralty, that principle was applied
only to objects found in the state of nature, such as marine flora and
fauna, that were never previously owned and could thus be reduced
to possession by an original "finder." 3A Benedict on Admiralty
§ 158, at 11-16. More recently, the doctrine has been applied to long-
lost and abandoned shipwrecks, which, having once been owned, are
no longer the property of anyone and so revert to the state of nature.
See Hener, 525 F. Supp. at 354 ("The common law of finds treats
property that is abandoned as returned to the state of nature and thus
equivalent to property, such as fish or ocean plants, with no prior
owner").

   Courts, however, have traditionally presumed that when property
is lost at sea, title remains with the true owner, regardless of how
much time has passed. See Columbus-America Discovery Group v.
Atl. Mut. Ins. Co., 974 F.2d 450, 461 (4th Cir. 1992) ("Once an article
has been lost at sea, ‘lapse of time and nonuser [sic] are not sufficient,
in and of themselves, to constitute an abandonment’") (quoting Wig-
gins v. 1100 Tons, More or Less, of Italian Marble, 186 F. Supp. 452,
456 (E.D. Va. 1960)). We have noted only two types of maritime
cases in which the presumption against abandonment is overcome:
first, those in which property owners expressly relinquish title; and
second, those where "items are recovered from ancient shipwrecks
and no owner appears in court to claim them." Columbus-America,
974 F.2d at 461; see also Adams v. Unione Mediterranea Di Sicurta,
220 F.3d 659, 671 (5th Cir. 2000); Martha’s Vineyard, 833 F.3d at
1065. The presumption that property lost at sea is not abandoned is
based on fundamental notions of property that underlie admiralty’s
policy favoring the law of salvage over the law of finds. See Dluhos
v. Floating & Abandoned Vessel, 162 F.3d 63, 74 (2d Cir. 1998).

   To apply the law of finds other than to the most exceptional of cir-
cumstances would promote behavior fundamentally at odds with the
principles of mutual aid which underlie salvage law. In an oft-cited
opinion, Judge Sofaer explained:
  3
   To establish a claim under the law of finds, a finder must show (1)
intent to reduce property to possession, (2) actual or constructive posses-
sion of the property, and (3) that the property is either unowned or aban-
doned. See Hener, 525 F. Supp. at 356.
         R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL                 17
    These rules [of finds law] encourage certain types of con-
    duct and discourage others. A would-be finder should be
    expected to act acquisitively, to express a will to own by
    acts designed to establish the high degree of control required
    for a finding of possession. The would-be finder’s longing
    to acquire is exacerbated by the prospect of being found to
    have failed to establish title. If either intent or possession is
    found lacking, the would-be finder receives nothing; neither
    effort alone nor acquisition unaccompanied by the required
    intent is rewarded. Moreover, if the property is ultimately
    found not to have been abandoned the law of finds permits
    no reward, even for efforts to recover the property that have
    been partly or completely successful. Furthermore, success
    as a finder is measured solely in terms of obtaining posses-
    sion of specific property; possession of specific property can
    seldom be shared, and mere contribution by one party to
    another’s successful efforts to obtain possession earns no
    compensation.

Hener, 525 F. Supp. at 356 (internal citation omitted). Thus, under a
regime where the law of finds were to be applied freely, one who
would come upon a lost ship on the high seas would be encouraged
to refrain from attempting to save it and to entertain the idea of taking
the valuable cargo for himself as a finder. Indeed, a free finders-
keepers policy is but a short step from active piracy and pillaging.
How long after a ship runs aground would it take under a free finders-
keepers policy before scavengers would be crawling over the wreck
for property to deprive the owner of his property rights? Because of
this tendency to encourage acquisitive behavior, the law of finds is
applied sparingly — only when no private or public interest would be
adversely affected by its application.

   In this case, to change RMST’s role from that as salvor-in-
possession to that as finder would be momentous. First, RMST would
no longer be the trustee of the property that it has salvaged, becoming
the owner of the very property that had been placed in its trust by
court orders. This breach of the trust relationship would do violence
to basic notions of trust law, see, e.g., Restatement (Second) of Trusts
§§ 169-176 (1959) (describing duties of trustees), and work an injus-
tice to those who had earlier sought unsuccessfully to be salvors, see,
18        R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
e.g., R.M.S. Titanic, Inc. v. Wrecked & Abandoned Vessel . . . believed
to be the R.M.S. Titanic, 924 F. Supp. 714, 716 (E.D. Va. 1996). Sec-
ond, as RMST became finder of the artifacts, court supervision of
them would end, and RMST could do what it wished with the prop-
erty it recovered, despite its earlier promises, which might become
difficult to enforce. Finally, such a ruling would open the way to jus-
tified claims of unfairness by other would-be finders who are
excluded from the wreck site. Urging a consistent application of finds
to artifacts and the wreck, these would-be finders would participate
in an unsupervised rush to the site to recover anything that could be
grabbed, without regard to the site, the remains, to potential claims of
ownership by descendants of original owners, and to historical, arche-
ological, and cultural interests.

   Moreover, there are the facts that appropriately prompted the dis-
trict court to apply notions of estoppel to the circumstances of this
case: First, even though RMST pleaded its complaint in the alterna-
tive, alleging a right to possession of the property recovered as salvor-
in-possession or to title to the property, see Fed. R. Civ. P. 8(a)
("Relief in the alternative or of several different types may be
demanded"), RMST has pursued this case from the beginning as a
salvor-in-possession to preserve the property either for the owners or
for the historic and cultural interest of the public. Based on its repre-
sentations and promises, the district court granted RMST an injunc-
tion that excluded the world from the site and from RMST’s efforts
to retrieve artifacts. Second, the district court continued to make rul-
ings that protected RMST on the assumption that RMST was acting
as a trustee for the artifacts under court supervision for the benefit of
the owners or the public. Third, RMST’s promises and actions to pro-
tect the site and the artifacts has instilled in the public conscience reli-
ance and actions that might, in the absence of such promises and
actions, have taken a different form. For example, Congress has
enacted law about the Titanic that was only advisory, see 16 U.S.C.
§ 450rr et seq., thus respecting the salvage operation.

  Finally, as a legal matter, we are unaware of any court that has
awarded salvage-in-possession status to a salvor and, after years of
supervision, changed the salvor’s role to that of finder, even though
we have recognized in the abstract the legal possibility of this occur-
          R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL                 19
ring under different circumstances. See, e.g., Titanic II, 286 F.3d at
205; Columbus-America, 974 F.2d at 461-65.

   RMST nonetheless maintains that because it is proper to plead
alternatively a right to possession in its salvage role and a right to title
in a finder role, it should be allowed to pursue either or both claims.
To hold otherwise, RMST argues, would present it with a "Hobson’s
choice": either file as a finder, and risk receiving no award from a
potential divestiture of title on the appearance of a true owner; or file
as a salvor, and risk receiving no award should the property be found
abandoned and no owner existed to pay the award.

   Nothing we have said contradicts RMST’s right to plead in the
alternative as authorized by Federal Rule of Civil Procedure 8(a).
What we have concluded is that a salvor, who has accepted the role
of salvor-in-possession and obtained benefits under that role for a
period of ten years under the protection of the court, may not then
seek to convert its role to finder in order to obtain title to the artifacts
under the law of finds while remaining a salvor-in-possession as to
the wreck site. See Titanic II, 286 F.3d at 205 ("[A]s long as the case
remains a salvage case, the lienholder cannot assert a right to title
even though he may end up with the title following execution or fore-
closure of the lien"). RMST has cited no case in which a party who
was declared a salvor-in-possession with respect to recovered prop-
erty was later declared a finder under the law of finds. The barrier to
converting RMST’s role is not a barrier in pleading procedure; it
derives from an inconsistency in the performance of the two roles in
the circumstances of this case.

   Moreover, RMST’s substantive argument that it faces a Hobson’s
choice is legally without merit. It suggests that it must guess the
proper route as between pursuing salvage rights or asserting finders’
rights, at the risk of no award. The law, however, does not suggest
such an either-or risk. Under finds, RMST would effectively receive
an award in the value of what it reduced to possession, and under sal-
vage it would also be assured an award from the value of what it
reduced to possession. Indeed, if the value of property salvaged were
insufficient to cover an appropriate salvage award, then the court
could, after making appropriate findings, even grant an in specie
award to the salvor. Titanic II, 286 F.3d at 204 (discussing various
20        R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
methods of discharging salvage liens). Thus, a salvor-in-possession is
not unfairly disadvantaged by being denied the opportunity to pursue
simultaneously an award of title under the law of finds.

   RMST also argues that the district court erred in assuming that a
party seeking title under the law of finds cannot also maintain a claim
for exclusive possession under the law of salvage for the actual recov-
ery operations. The district court held that it would be unfair to permit
a salvor in possession to become a "finder," because a salvor is enti-
tled to exclusive possession, whereas a finder is not. As the court
stated, "[I]f the law of finds is being applied to award title to the first
party that can demonstrate both ‘possession’ under finds law and an
intent to own abandoned property, then the court does not have the
authority to prohibit others from also attempting to recover the aban-
doned property." R.M.S. Titanic, 323 F. Supp. 2d at 736-737. A finder
cannot exclude others from their attempts to obtain first possession of
artifacts recovered from an abandoned wreck. For that reason, the dis-
trict court held that RMST cannot claim to be a finder and, at the
same time, seek to exclude the rest of the world from salvaging the
wreck or reducing its artifacts to possession under finds law. As the
court characterized its reasoning, "RMST cannot have its cake and eat
it too." Id. at 735.

   Even were we to recognize the concept of an exclusive finder-in-
possession for a wreck, which we do not, RMST has never asserted
itself as one. There is nothing in the record to suggest that RMST ever
requested injunctive relief to exclude others from interfering with its
efforts to obtain title to the artifacts. To the contrary, RMST has
repeatedly represented to the district court and this court that it was
the exclusive salvor-in-possession of the Titanic. For example, in pro-
ceedings related to the June 1994 order granting RMST status as
salvor-in-possession, "the parties expressed their unequivocal intent
that RMST’s role be that of salvor, not finder." Titanic II, 286 F.3d
at 207. With respect to RMST’s position at that time, we observed
that "RMST has never argued that the Titanic had been abandoned
and that it was entitled to the entire ship and the artifacts from it, as
would be required if this case progressed under the law of finds." Id.

  Moreover, had RMST made such a request, the district court would
have summarily denied it because RMST would be illegitimately
          R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL               21
transposing a right to exclude others during salvage operations into a
right to exclude others when attempting to become a finder under the
finds law. A salvor may be granted possession of a wreckage site to
prevent interference with salvage operations conducted on behalf of
the owner, but no similar equity entitles a finder to have exclusive
access to obtain title to unowned property.

   For the reasons enumerated, we conclude that the district court did
not err in denying RMST the opportunity to present evidence in sup-
port of a claim that it now be declared a finder with respect to the arti-
facts recovered from the Titanic while remaining the salvor-in-
possession of the wreck.

                                    V

   In remanding this case to the district court to proceed as a maritime
salvage case, we are mindful that the salvage law traditionally does
not have as its object the recovery of historical wrecks for historical,
archeological, and cultural purposes. The ancient salvage law that has
continued to this day was applied to protect the property and lives
relating to ships in distress. While the principles of salvage law apply
to shipwrecks, again the purpose was to have the salvor recover prop-
erty for the owner in a trust relationship. See Titanic I, 171 F.3d at
964. Under this understanding, the salvage law "offers a premium, by
way of honorary award, for prompt and ready assistance to human
sufferings; for a bold and fearless intrepidity; and for that affecting
chivalry, which forgets itself in an anxiety to save property, as well
as life." The Henry Ewbank, 11 F. Cas. 1166, 1170 (D. Mass. 1833)
(No. 6376).

   Thus, when we ask in this case whether RMST’s efforts were made
for the "prompt and ready assistance to human sufferings"; whether
they represent the "chivalry" of the salvage law "which forgets itself
in an anxiety to save property, as well as life"; whether they were
taken in furtherance of the role of a trustee for the property’s owner,
we can only respond by questioning whether salvage law is so lim-
ited. This point has been noted in recent academic commentary:

     [T]he customary law of salvage cannot easily be applied to
     historic wreck. Law pertaining generally to wreck is one
22        R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
     thing, but law pertaining specifically to historic wreck
     (underwater cultural heritage) is quite another. The advent
     of major treasure salvage is so recent that there simply is not
     applicable custom, let alone a jus gentium that addresses the
     unique phenomenon of underwater cultural heritage in any
     coherent way.

James Nafziger, "The Evolving Role of Admiralty Courts in Litiga-
tion Related to Historic Wreck," 44 Harv. Int’l L.J. 251, 261 (2003).
Nonetheless, the salvage law, by default, has continued to be applied
to historic wreck in the modern cases. See, e.g., Int’l Aircraft Recov-
ery LLC v. Unidentified, Wrecked & Abandoned Aircraft, 218 F.3d
1255, 1263 (11th Cir. 2000); Columbus-America, 974 F.2d at 450;
Bemis v. R.M.S. Lusitania, 884 F. Supp. 1042 (E.D. Va. 1995); MDM
Salvage, Inc. v. Unidentified, Wrecked & Abandoned Sailing Vessel,
631 F. Supp. 308 (S.D. Fla. 1986).

    Some courts have responded to the awkwardness of fit by attempt-
ing to treat historic wrecks under the law of finds. See, e.g., Zych v.
Unidentified, Wrecked & Abandoned Vessel, 811 F. Supp. 1300 (N.D.
Ill. 1992). But when we recognize that a case in finds would award
outright title to the finder and that the public interest in long-lost his-
toric wrecks could not be served, we readily conclude that the salvage
law is much better suited to supervise the salvage of a historic wreck.
Indeed, supervising a historic wreck under the law of finds would
leave the court without an ability to regulate what the finder could do
with the artifacts found or how it might treat the wreck site. Because
the traditional law of salvage, however, involves the creation of a
trust relationship between salvor and the court on behalf of the owner,
it is not a major step to apply the same principles to historic wreck,
creating a trust relationship between the salvor and the court on behalf
of the public interest. This of course assumes that the owner no longer
exists and its successors or descendants have evidenced no further
interest in the wreck. Moreover, any such principles would still yield
to one who could establish a right of ownership, if not barred under
other relevant defenses.

   This application of salvage law to historic wrecks would not signif-
icantly change a salvor’s role — it would still report to the court and
ultimately receive an appropriate award. Moreover, it would effect no
          R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL               23
change in RMST’s role. RMST has voluntarily and openly pursued
its functions as a trustee for the public interest, and the district court
has repeatedly accepted that offer. In its annual reports, RMST has
stated its mission "to preserve the Titanic’s history by keeping its arti-
facts recovered from the wreck site together as a collection for exhibi-
tion to the public, without sale to private collectors, and to obtain
oceanic material and scientific data from the Titanic wreck site for
purposes of historical verification, scientific study and education."
One report goes on to quote, as part of RMST’s mission, the district
court’s recognition of RMST’s accomplishments in "maximizing the
wreck’s historical value in returning the wreck’s artifacts to society
for the general use and education of all mankind."

   RMST made such statements to the district court even before it was
declared exclusive salvor-in-possession, and the district court has
stated that it relied on RMST’s statement of mission in declaring
RMST the exclusive salvor-in-possession and in entering subsequent
orders protecting RMST from competitive interference. See, e.g.,
R.M.S. Titanic, 924 F. Supp. at 718, 723; R.M.S. Titanic, Inc. v.
Wrecked & Abandoned Vessel . . . believed to be the R.M.S. Titanic,
9 F. Supp. 2d 624, 636 (E.D. Va. 1998). In its October 19, 2001 order,
the district court recounted that

     The salvors in possession of this vessel assured this Court
     throughout the pendency of this case on the Court’s docket
     that they would not sell the artifacts piecemeal and would
     keep them together to be seen and admired by many people.
     Before salvor in possession status was ever granted to
     RMST, the company assured the Court that RMST’s inten-
     tion was to exhibit, not sell, the artifacts that had been sal-
     vaged from the ship.

The court referred to an earlier report from RMST in which RMST
stated, "The long-term intent of RMST’s research and recovery pro-
gram is to keep the artifacts recovered from the Titanic together as a
‘collection’ and make them available for exhibition to the public."

   In connection with its ongoing periodic reports to the district court,
the president of RMST has reaffirmed RMST’s mission and reported
specific additional activities to further the public interest, such as its
24       R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
hiring of experts and its co-founding, in 1994, the Titanic Interna-
tional Advisory Committee. Specifically, in a February 29, 1996 affi-
davit filed with the court, George Tulloch, president of RMST, stated
with respect to the artifacts that RMST recovered, "In order to ensure
the archeological integrity of its research and recovery efforts and
honor the historical and scientific significance of its pursuits, [RMST]
engaged experts from various fields, including maritime scientists and
other professional experts." During that same year, Tulloch testified
in court:

     Q: All right, sir. Are you participating in the international
        Advisory Committee that has been founded by the
        National Maritime Museum of Great Britain?

     A: The Titanic committee, yes.

     Q: How are you participating?

     A: We are a member to that committee.

     Q: What are its purposes?

     A: Its purposes are to advise R.M.S. Titanic as to the long-
        term goals of a permanent Titanic memorial museum,
        and to oversee and advise R.M.S. Titanic as salvor in
        possession as regards to its responsibility to the wreck
        site on the R.M.S. Titanic.

     Q: All right, sir. You subscribe to the principles of that
        advisory committee?

     A: Yes, sir. And our board has signed a policy statement
        to that effect.

   While we have by default applied traditional salvage law to historic
wrecks, both earlier in this case and in prior cases, we now ratify this
application as appropriate to a historically or culturally significant
wreck. When no person has made a claim to a historical wreck’s own-
ership and any insurance company that has paid a loss in connection
          R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL               25
with the wreck has relinquished its interest, the court may appoint the
plaintiff to serve as salvor to further the public interest in the wreck’s
historical, archeological, or cultural aspects and to protect the site
through injunctive relief, installing the salvor as its exclusive trustee
so long as the salvor continues the operation. The court may, in addi-
tion to the traditional salvage remedies, also enter such orders as to
the title and use of the property retrieved as will promote the histori-
cal, archeological, and cultural purposes of the salvage operation.
Indeed, to that end the salvor might be able to obtain public or private
funding. Finally, the court must include in its remedies a design to
provide the salvor with an appropriate reward, which may include
awards in specie, full or restricted ownership of artifacts, limitations
on use of the artifacts, rights to income from display and shared
research, and future rights to salvage.

   Of course, if a claim to ownership of a historic wreck is affirmed,
then the salvor continues in a trust relationship to the owner, as with
any salvage operation.

   In recognizing the applicability of salvage law to historic wrecks,
we do not create a new cause of action or a new category of salvor.
Rather we are explicitly acknowledging the application of salvage law
to historic wrecks — an application that has been ongoing now for
years — for the purpose of formalizing the salvage trust of historic
wrecks and better informing the appropriate participation in such a
trust. Thus when the salvor functions in the public interest with
respect to a historic wreck, the district court will more readily award
it exclusive salvage-in-possession status and, in the same vein, more
readily supervise the salvage operation in the public interest. Like all
salvage proceedings, however, the encouragement for pursuing sal-
vage of historic wrecks is the salvor’s ability to receive exclusive
salvage-in-possession status and the promise of an appropriate sal-
vage award, neither of which is provided to the salvor under the law
of finds.

                                   VI

   In sum, we vacate the district court’s order in this case to the extent
that it seeks to exercise in rem jurisdiction over the 1987 artifacts or
declare a right of title in them. We affirm the district court’s order
26       R.M.S. TITANIC v. WRECKED AND ABANDONED VESSEL
denying RMST’s request to seek to change its role from that of
salvor-in-possession to that of a finder. And we remand this case to
the district court with the recognition that it may apply the principles
of traditional salvage law to the wreck of the Titanic in a manner that
serves either the owner or, absent an owner, the public interest and
at the same time provides an appropriate award to the salvor.

                         AFFIRMED IN PART, VACATED IN PART,
                                             AND REMANDED